--------------------------------------------------------------------------------

Exhibit 10.16




SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment to Employment Agreement (this “Second Amendment”) is
entered into as of February 5, 2008 (the “Effective Date”) by and between Grande
Communications Networks, Inc., a Delaware corporation (the “Company”), and Roy
H. Chestnutt (the “Executive”).


WHEREAS, the Company and the Executive entered into an Employment Agreement (the
“Original Agreement”) dated December 31, 2005; and


WHEREAS, the Company and the Executive amended the Original Agreement to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), in
the Amendment to Employment Agreement as of June 28, 2006 (the “First
Amendment”; and the Original Agreement as amended by the First Amendment is the
“Agreement”); and


WHEREAS, the Company and the Executive wish to further amend the Agreement to
further comply with Section 409A of the Code in light of the final Treasury
Regulations promulgated under such section of the Code, and to clarify the
health care coverage provisions.


NOW, THEREFORE, the parties agree as follows:


1.
The Agreement is amended by deleting the fifth sentence in Section 4, in its
entirety, and replacing it with the following:



“Annual bonuses shall be payable to the Executive by the 15th day of the third
month after the end of the applicable Bonus Period.”


2.
The Agreement is amended by deleting the seventh sentence in Section 4, in its
entirety, and replacing it with the following:



“Any such additional discretionary bonus shall be payable to the Executive by
the 15th day of the third month after the end of the applicable Bonus Period.”


3.
The Agreement is amended by deleting Section 10(b)(3) in its entirety and
replacing it with the following:



“(3)           The Contract Period may be terminated by the Executive in the
event that the Board of Directors of the Company (the “Board”): (a) materially
diminishes Executive’s duties and responsibilities under this Agreement; (b)
materially relocates the office that the Executive is to work outside of the
Austin/San Antonio Corridor, Texas area, (c) removes the Executive without Cause
from the Board, (d) strips the Executive without Cause of his title as Chief
Executive Officer, provided such action either causes the Executive to report to
someone other than the Board or materially reduces the budget over which the
Executive has control, or (e) materially reduces Executive’s Base Salary without
Cause (each of the foregoing events described in the foregoing clauses (a) – (e)
of this paragraph is a “Good Reason Termination”).  Notwithstanding the above,
the Executive’s termination of the Contract Period will only be considered a
Good Reason Termination if: (i) the Executive provides the Board with written
notice of the occurrence of the event giving rise to a Good Reason Termination
within ninety (90) days of such occurrence, (ii) the Board fails to remedy the
condition caused by such event within thirty (30) days of receiving notice of
the occurrence of such event from Executive, and (iii) following the failure of
the Board to remedy the such condition within thirty (30) days, the Executive
provides sixty (60) days notice of his intent to terminate the Contract Period,
with such notice being provided no later than one (1) year following the
occurrence of the event giving rise to the Good Reason Termination.  The Company
reserves the right to relieve the Executive of his duties any time during the
60-day period following the date on which it receives notice from Executive of
his intent to terminate the Contract Period as described in clause (iii) above
without affecting his right to compensation, Severance Pay, Benefit Continuation
and other benefits during this notice period.  A Good Reason Termination by
Executive pursuant to this Section 10(b)(3) shall not be considered a voluntary
termination of employment with the Company by Executive. ”

 
 

--------------------------------------------------------------------------------

 

4.
The Agreement is amended by deleting the fourth sentence of Section 10(b)(5) in
its entirety and replacing it with the following:



“The Company will continue to pay the costs of insurance and health coverage at
the same level as the Company pays the costs of the Executive’s then current
insurance and health care coverage provided for in Section 5 until the earlier
to occur of (i) the termination of the Severance Period or (ii) the date that
Executive begins receiving equivalent benefits from his next full time employer,
and upon the occurrence of such earlier event, the Company shall discontinue any
payment towards Executive’s insurance and  health care coverage, and the costs
associated with available continuing coverage under the Company’s insurance and
health plans, if any, will be the sole responsibility of the Executive (“Benefit
Continuation”).”


5.
The Agreement is amended by adding this new Section 10(b)(6):



“(6)           To the extent that the Severance Pay provided under Section
10(b)(5) exceeds two times the lesser of (a) the sum of the Executive’s annual
compensation (as defined in Treas. Reg. §1.415-2(d)) for services provided to
the Company as an employee and the Executive’s net earnings from self-employment
(as defined in Code §1402(a)) for services provided to the Company as an
independent contractor, if any, each for the calendar year preceding the
calendar year in which the termination occurs or (b) the maximum amount of
compensation that can be taken into account for qualified plan purposes pursuant
to Internal Revenue Code §401(a)(17) for such year, such excess amount of
Severance Pay will not begin sooner than the date that is six (6) months
following the date of termination.  In the event of a delay in payment provided
under this Section 10(b)(6), the Company, at the Board’s discretion, may (i) on
the first day of the seventh month following such termination, pay Executive in
a lump sum all amounts that would have been paid under Section 10(b)(5) if such
six-month delay had not occurred or (ii) delay all payments under Section
10(b)(5) for a period of six months.”

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Second
Amendment to be effective as of the Effective Date.



 
COMPANY:
           
GRANDE COMMUNICATIONS NETWORKS, INC.
           
By:
/s/ Michael L. Wilfley
   
   Its:
Chief Financial Officer
           
EXECUTIVE:
            /s/ Roy H. Chestnutt    
ROY H. CHESTNUTT
 



 
3

--------------------------------------------------------------------------------